Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE and IDS filed 5/24/22.
Claims 24-25, 28-44, 68-69, 72-88, 90, 92-94, 96-97, 99-100, and 102-124 are pending.
Information Disclosure Statement
The IDS filed 5/24/22 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-69, 72-73, 76, 79-82, 85, 88; 90, 107, 121-124; and 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30; 55; 57, respectively, of copending Application No. 16/861, 894 in view of Lee et al., US 2020/0162864, (“Lee”).
Claim 30 of the co-pending application (the “reference application”) teaches/recites the limitations of claim 68 of this instant application, “An apparatus for wireless communication at a user equipment (UE) (see line 1 of claim 30), comprising: 
a memory (see line 3 of claim 30); and 
at least one processor (see line 4 of claim 30) coupled to the memory and configured to: 
determine a geographic location of the UE (see line 6 of claim 30); 
transmit sidelink control information (SCI) for a sidelink message, the SCI comprising a zone identifier (ID) indicating a geographic area associated with the sidelinkAppl. Ser. No. 16/549,4535Attorney Docket No: 129025-0091UT01/185156 Amendment dated May 24, 2022Customer No. 123305message, the geographic area based at least in part on the geographic location of the UE and indicating a range for feedback to the sidelink message (see lines 7-10 of claim 30 – the limitation “indicating a range for feedback to the sidelink message” is taught by the zone identifier (ID) of claim 30); and 
transmit the sidelink message” (see line 11 of claim 30).
In order to better show the differences between the two claims, see the table below which compares claim 68 of the instant application to claim 30 of the reference application.  The limitations in both claims have been bolded which show the differences between the two claims.
68 (instant application): 
An apparatus for wireless communication at a user equipment (UE), comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
determine a geographic location of the UE; 
transmit sidelink control information (SCI) for a sidelink message, the SCI comprising a zone identifier (ID) indicating a geographic area associated with the sidelinkAppl. Ser. No. 16/549,4535Attorney Docket No: 129025-0091UT01/185156 Amendment dated May 24, 2022Customer No. 123305message, the geographic area based at least in part on the geographic location of the UE and indicating a range for feedback to the sidelink message; and 
            transmit the sidelink message.
30 (reference application):
An apparatus for wireless communication at a wireless device, comprising: 
          memory; and 
          at least one processor coupled to the memory and being configured to:     
          determine a geographic location of the wireless device; 
           transmit sidelink control information (SCI) associated with a sidelink groupcast message, the SCI comprising a zone identifier (ID) for a zone associated with the sidelink groupcast message, the zone ID being based in part on the geographic location of the wireless device; and  

  transmit the sidelink groupcast message.


Claim 30 of the reference application does not teach/recite a “user equipment” of claim 68 in this instant application.  Rather, claim 30 recites a broader term, “wireless device.”
However, a user equipment is well known in the art especially in the context of 3GPP.  Lee teaches sidelink communications between user equipments, see Figs. 8-9 and their respective written descriptions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify claim 30 of the reference application by incorporating the teachings of Lee to substitute the wireless device with a user equipment to allow compatibility with the cellular communication standards developed by the 3GPP standards setting organization.  
Independent claims 90 and 92 of this instant application are corresponding means for and computer readable claims of the apparatus claim 68 of this instant application.  Independent claims 55 and 57 of the reference application are corresponding means for and computer readable claims of the apparatus claim 30 of the reference application.  Hence, the above analysis with respect to claim 68 of this instant application and claim 40 of the reference application applies with equal force to these remaining independent claims.
Each of the dependent claims 69, 72-73, 76, 79-82, 85, and 88 of this instant application are obvious variations of claim 30 of the reference application and as such are deemed obvious to one of ordinary skill in the art.  Hence, each of these dependent claims fall with independent claim 68.
Each of the dependent claims 107, 121-124 of this instant application are obvious variations of claim 55 of the reference application and as such are deemed obvious to one of ordinary skill in the art.  Hence, each of these dependent claims fall with independent claim 90.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 24-25, 28-44, 93-94, 96, 97, 99-100, 102-105, 112-120 are allowed.
Each of the independent claims 24, 97, 102, 115, and 118 are allowed for reasons of record, see the Notice of Allowance dated 2/25/22.  Each of the remaining dependent claims depend from their respective allowable independent claims.
Claims 74-75, 77-78, 83-84, 86-87, 106, 108-111 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414